DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species E and species K in the reply filed on 9/8/2022 is acknowledged.
Claims 7-8, 13, 16 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/8/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “98” has been used to designate a flow regular (see page 27 of the spec), second connection member (see page 27 of the spec) and central support (see page 28 of the spec).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "98" and "104" have both been used to designate the second connection member (see page 27 and 28 of spec), reference characters "98" and "106" have both been used to designate the central support (see page 28 of spec), reference characters "98" and "92" have both been used to designate the flow regulator (see page 28 of spec).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because:
Line 2 recites “fluid-delivery device”. Examiner suggests replacing “fluid-delivery device” with “a fluid-delivery device” to put the abstract in clearer form.
Line 5 recites “the handle”. Line 4 recites “a grasping handle”. Examiner suggests replacing “the handle” with “the grasping handle” to keep terminology consistent. 
Line 5 recites “the grip”. Examiner suggests replacing “the grip” with “a grip” since antecedent basis has not been provided for “the grip”. 
Line 6 recites “the jaws”. Line 5 recites “the pair of jaws”. Examiner suggests replacing “the jaws” with “the pair of jaws” to keep terminology consistent. 
Line 6 recites “a fluid-delivery device”. As antecedent basis has already been provided for the fluid-delivery device in line 2 Examiner suggests replacing “a fluid-delivery device” with “the fluid-delivery device”.
Line 7 recites “to apply fluid to tissue”. Line 3 recites “for applying fluids to tissue”. Examiner suggests replacing “to apply fluid to tissue” in line 7 with “to apply a fluid to the tissue” as antecedent basis has already been provided for tissue. Examiner notes if the fluid in line 7 is the same as the fluids of line 3 Examiner suggests replacing “fluid” in line 7 with “the fluids” and amending all other subsequent instances of “fluid” to state “the fluids”.
Line 8 recites “fluid”. Examiner suggests replacing “fluid” with “the fluid” as antecedent basis has already been provided in line 7. See note regarding line 7 above.
Line 9 recites “fluid appliable to tissue”. Examiner suggests replacing “fluid appliable to tissue” with “the fluid which is appliable to the tissue” as antecedent basis has already been provided for the fluid in line 7 and for tissue in line 3. See note regarding line 7 above.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:   
Line 3 recites “apply fluid to tissue”. As antecedent basis has already been provided for fluid and tissue, Examiner suggests replacing “apply fluid to tissue” with “apply the fluid to the tissue”.
Line 10 recites “apply fluid to tissue”. As antecedent basis has already been provided for fluid and tissue, Examiner suggests replacing “apply fluid to tissue” with “apply the fluid to the tissue”.
Line 11 recites “supply fluid”. As antecedent basis has already been provided for fluid, Examiner suggests replacing “supply fluid” with “supply the fluid”.
Line 13 recites “the flow regulator”. The flow regulator is introduced as the “at least one flow regulator” in line 12. Examiner suggests replacing “the flow regulator” with “the at least one flow regulator” in order to keep claim terminology consistent. 
Line 14 recites “fluid appliable to tissue”. As antecedent basis has already been provided for fluid and tissue, Examiner suggests replacing “fluid appliable to tissue” with “the fluid which is appliable to the tissue”.
Claim 2 is objected to because of the following informalities:   
Line 2 and line 3 recite “the handle”. The handle is first introduced in claim 1 as a grasping handle. Examiner suggests replacing “the handle” with “the grasping handle” in line 2 and line 3 in order to keep claim terminology consistent. 
Line 3 recites “each opening”. Examiner suggests replacing “each opening” with “each opening of the pair of openings” to put the claim in clearer form as to which opening is being referenced. 
Claim 11 is objected to because of the following informalities:   
Line 3 recites “the at least one flow regulators”. Claim 11 depends on claim 1. Claim 1 recites at least one flow regulator. Examiner suggests replacing “the at least one flow regulators” with “the at least one flow regulator” in order to keep claim terminology consistent. 
Claim 12 is objected to because of the following informalities:   
Line 2 recites “the at least one flow regulators”. Claim 12 depends on claim 11 and claim 1. Claim 1 recites at least one flow regulator. Examiner suggests replacing “the at least one flow regulators” with “the at least one flow regulator” in order to keep claim terminology consistent.
Claim 14 is objected to because of the following informalities:   
Line 4 and line 5 recites “the handle”. The handle is first introduced in claim 1 as a grasping handle. Examiner suggests replacing “the handle” which appears twice in line 4 and once in line 5 with “the grasping handle” in order to keep claim terminology consistent. 
Line 6 recites “each of said openings”. Examiner suggests replacing “each of said openings” with “each of said openings of the pair of openings” to put the claim in clearer form as to which openings are being referenced.
Claim 17 is objected to because of the following informalities:   
Line 4 recites “supply fluid to the tip”. As antecedent basis has already been provided for fluid, Examiner suggests replacing “supply fluid” with “supply the fluid”.
Line 6 recites “the flow regulator”. The flow regulator is introduced as the “at least one flow regulator” in line 5. Examiner suggests replacing “the flow regulator” with “the at least one flow regulator” in order to keep claim terminology consistent. 
Line 6-7 recites “fluid appliable to tissue”. As antecedent basis has already been provided for fluid and tissue, Examiner suggests replacing “fluid appliable to tissue” with “the fluid which is appliable to the tissue”.
Claim 18 is objected to because of the following informalities:   
Line 3 recites “the at least one flow regulators”. Claim 18 depends on claim 17. Claim 17 recites at least one flow regulator. Examiner suggests replacing “the at least one flow regulators” with “the at least one flow regulator” in order to keep claim terminology consistent.
Claim 19 is objected to because of the following informalities:   
Line 3 recites “the at least one flow regulators”. Claim 19 depends on claim 18 and claim 17. Claim 17 recites at least one flow regulator. Examiner suggests replacing “the at least one flow regulators” with “the at least one flow regulator” in order to keep claim terminology consistent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-12, 14-15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1,
Line 5-6 recites “a grasping instrument having a pair of jaws”. Line 2 introduces “a grasping instrument”. It is unclear if the grasping instrument having a pair of jaws is intended to be the same as the grasping instrument of line 2. Appropriate correction is required. For examination purposes Examiner construes them to be the same. Examiner suggests replacing “a grasping instrument having a pair of jaws” with “the grasping instrument which has a pair of jaws”. Examiner notes if intended to be different Examiner suggests amending to state a first grasping instrument and a second grasping instrument and amending the dependent claims accordingly.
Examiner notes claims 2-6, and 9-12 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 2,
Line 4 recites “a jaw of the grasping instrument”. It is unclear if the jaw is a jaw of the pair of jaws or an additional jaw to the pair of jaws introduced in claim 1. Appropriate correction is required. For examination purposes Examiner construes the jaw to be a jaw of the pair of jaws. Examiner suggests replacing “a jaw of the grasping instrument” with “a jaw of the pair of jaws of the grasping instrument”.
Examiner notes claims 3-4 are similarly rejected by virtue of their dependency on claim 2.
In regard to claim 9,
Line 2 recites “a chamber configured to receive the fluid-delivery device therein”. Claim 9 depends on claim 5. Claim 5 recites “a chamber to receive and secure the fluid-delivery device therein”. It is unclear if the chamber in claim 9 is intended to be the same as the chamber in claim 5. Appropriate correction is required. Based on the disclosure it appears the chamber of claim 9 and claim 5 are the same. For examination purposes Examiner construes them to be the same. Examiner suggests replacing “a chamber configured to receive the fluid-delivery device therein” in claim 9 with “the chamber configured to receive the fluid-delivery device therein”. Examiner notes if the chambers are intended to be different i.e. a first chamber and a second chamber, line 2-3 and line 4 of claim 9 should be amended accordingly. 
Line 5 recites “fluid contents”. Claim 9 depends on claim 1. Claim 1 recites “wherein the fluid housing contains fluid appliable to tissue”. It is unclear if the fluid contents in claim 9 are the same or different than the fluid of claim 1. Appropriate correction is required. Based on the disclosure it appears they are the same. For examination purposes Examiner construes them to be the same. Examiner suggests replacing “fluid contents inside the fluid housing are expelled therefrom” with “the fluid inside the fluid housing is expelled therefrom”. 
Line 6 recites “expelled therefrom”.  It is unclear if the term therefrom is intended to mean the fluid housing or the tip. Appropriate correction is required. For examination purposes Examiner construes therefrom to mean the tip.
In regard to claim 11,
Line 4 recites “the fluid contents”. Claim 11 depends on claim 1. Claim 1 recites “wherein the fluid housing contains fluid appliable to tissue”. It is unclear if the fluid contents in claim 11 are the same or different than the fluid of claim 1. Appropriate correction is required. Based on the disclosure it appears they are the same. For examination purposes Examiner construes them to be the same. Examiner suggests replacing “the fluid contents” with “the fluid”.
Examiner notes claim 12 is similarly rejected by virtue of its dependency on claim 11.
In regard to claim 14,
Line 5 recites “a grasping instrument having a pair of jaws”. Line 1 introduces “a grasping instrument”. It is unclear if the grasping instrument having a pair of jaws is intended to be the same as the grasping instrument of line 1. Appropriate correction is required. For examination purposes Examiner construes them to be the same. Examiner suggests replacing “a grasping instrument having a pair of jaws” with “the grasping instrument which has a pair of jaws”. Examiner notes if intended to be different Examiner suggests amending to state a first grasping instrument and a second grasping instrument and amending the claims accordingly.
Line 6 recites “a jaw of the grasping instrument”. It is unclear if the jaw is a jaw of the pair of jaws or an additional jaw to the pair of jaws in claim 14. Appropriate correction is required. For examination purposes Examiner construes the jaw to be a jaw of the pair of jaws. Examiner suggests replacing “a jaw of the grasping instrument” with “a jaw of the pair of jaws of the grasping instrument”.
Line 9 recites “a fluid-delivery device”. Line 1-2 recites “a fluid-delivery device”. It is unclear if the fluid-delivery device of line 9 is intended to be the same or different than the fluid-delivery device of line 1-2. Appropriate correction is required. For examination purposes Examiner construes them to be the same. Examiner suggests replacing “a fluid-delivery device” in line 9 with “the fluid-delivery device”.
Examiner notes claim 15 is similarly rejected by virtue of its dependency on claim 14.
In regard to claim 17,
Line 8 recites “an adapter”. It is unclear if the adapter of line 8 is intended to be the same adapter as in line 1 or different from the adapter of line 1. Appropriate correction is required. For examination purposes Examiner construes them to be the same. Examiner suggests replacing “an adapter” with “the adapter” in line 8.
Line 9 recites “a grasping instrument”. It is unclear if the grasping instrument of line 9 is intended to be the same grasping instrument as in line 2 or different from the grasping instrument of line 2. Appropriate correction is required. For examination purposes Examiner construes them to be the same. Examiner suggests replacing “a grasping instrument” with “the grasping instrument” in line 9.
Examiner notes claims 18-19 are similarly rejected by virtue of their dependency on claim 17.
In regard to claim 18, 
Line 4 recites “the fluid contents”. Claim 18 depends on claim 17. Claim 17 recites “wherein the fluid housing contains fluid appliable to tissue”. It is unclear if the fluid contents in claim 18 are the same or different than the fluid of claim 17. Appropriate correction is required. Based on the disclosure it appears they are the same. For examination purposes Examiner construes them to be the same. Examiner suggests replacing “the fluid contents” with “the fluid”.
Examiner notes claim 19 is similarly rejected by virtue of its dependency on claim 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haber (U.S. Patent no 4808169) further in view of Moore (U.S. PG publication 20100010472). 
In regard to claim 1,
Haber discloses a fluid-delivery system (figure 1, 3, 5, 7, item 1) for applying fluid to tissue (column 1, line 14-23), comprising: 
an adapter (figure 6a, item 26) configured to connect with a grasping instrument (see figure 6a-6b and figure 7, item 30); and 
a fluid-delivery device (figure 3-5, item 2, 20, 18) configured to connect with the adapter (see figure 3-5) and apply fluid to tissue (column 2, line 29-40);
wherein said adapter comprises: 
[AltContent: textbox (Grasping handle)][AltContent: textbox (Distal portion)][AltContent: ][AltContent: arrow][AltContent: connector][AltContent: textbox (Proximal portion)][AltContent: ][AltContent: connector]
    PNG
    media_image1.png
    390
    302
    media_image1.png
    Greyscale

a proximal portion (see figure 6a above) having a grasping handle (see grasping handle identified above in figure 6a which is a portion of item 28) configured to be grasped by a grasping instrument (see figure 6a-6b and figure 7, item 30) having a pair of jaws (see figure 6a-6b, item 34); and 
a distal portion (see figure 6a above) distal to the proximal portion (see figure 6a above), wherein the distal portion has a first connection mechanism (smooth surface which engages wall of item 20) to connect with the fluid-delivery device (see figure 3-5); and 
wherein said fluid-delivery device comprises:
a tip (distal tip of item 18; see figure 3-5) at a distal end of the fluid-delivery device (see figure 4 and figure 7) to apply fluid to tissue (column 2, line 29-40); 
a fluid housing (see figure 4, item 20: wherein the fluid housing is construed as the portion of item 20 in which fluid is within), wherein the fluid housing contains fluid appliable to tissue (see figure 4); and 
a second connection mechanism (smooth surface which engages item 26) proximal to the fluid housing to connect with the first connection mechanism of the adapter (see figure 1).
Haber fails to disclose a tip saturator proximally adjacent to the tip to supply fluid to the tip; at least one flow regulator proximally adjacent to the tip saturator. As a result, Haber also fails to disclose a fluid housing proximal to the flow regulator.
Moore teaches a tip saturator (figure 1, item 42) proximally adjacent to the tip (figure 1, item 40) to supply fluid to the tip (paragraph [0093]-[0094]); at least one flow regulator (figure 1, item 43) proximally adjacent to the tip saturator (see figure 2A), and a fluid housing (figure 2A, item 11) proximal to the flow regulator (see figure 2A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify item 18 of Haber to include a tip saturator proximally adjacent to the tip to supply fluid to the tip; at least one flow regulator proximally adjacent to the tip saturator which therefore results in a fluid housing proximal to the flow regulator, as taught by Moore, for the purpose of inhibiting reflux of liquid (paragraph [0093] of Moore). 
In regard to claim 11,
Haber in view of Moore teaches the fluid-delivery system of claim 1 wherein the fluid housing of the fluid-delivery device is a disposable fluid cartridge (see figure 3, item 20 of Haber), and wherein the fluid-delivery device further comprises a piercer (end of item 18 used to piece item 22 of Haber and item 50 of Moore) extending proximally from the at least one flow regulators (see figure 1 of Moore and analysis of claim 1 above) to pierce at least a portion of the fluid cartridge to access the fluid contents stored in the fluid cartridge (see figure 2C of Moore and figure 4 of Haber).
In regard to claim 12, 
Haber in view of Moore teaches the fluid-delivery system of claim 11 wherein the fluid-delivery device further comprises an outer casing (figure 4 and 7, item 2 of Haber) that encloses the tip saturator, the at least one flow regulators, the piercer, and the fluid cartridge (see figure 4 and figure 7 of Haber and analysis of claim 1 above wherein when Haber is modified by Moore to contain the tip saturator and the at least one flow regulator, they would be within item 2 of Haber as item 2 surrounds the components of the fluid delivery system).
In regard to claim 17,
Haber discloses a fluid-delivery device (figure 3-5, item 2, 20, 18) configured to connect with an adapter (figure 6a, item 26) that connects with a grasping instrument (see figure 6a-6b and figure 7, item 30), said fluid-delivery device comprising: 
a tip (distal tip of item 18; see figure 3-5) at a distal end of the fluid-delivery device (see figure 4 and figure 7) to apply fluid to tissue (column 2, line 29-40); 
a fluid housing (see figure 4, item 20: wherein the fluid housing is construed as the portion of item 20 in which fluid is within), wherein the fluid housing contains fluid appliable to tissue (see figure 4); and 
a connection mechanism (smooth surface which engages item 26) proximal to the fluid housing to connect with an adapter (figure 6a, item 26) that connects with a grasping instrument (see figure 6a-6b and figure 7, item 30 for grasping instrument; see figure 5 and 8).
Haber fails to disclose a tip saturator proximally adjacent to the tip to supply fluid to the tip; at least one flow regulator proximally adjacent to the tip saturator. As a result, Haber also fails to disclose a fluid housing proximal to the flow regulator. 
Moore teaches a tip saturator (figure 1, item 42) proximally adjacent to the tip (figure 1, item 40) to supply fluid to the tip (paragraph [0093]-[0094]); at least one flow regulator (figure 1, item 43) proximally adjacent to the tip saturator (see figure 2A), and a fluid housing (figure 2A, item 11) proximal to the flow regulator (see figure 2A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify item 18 of Haber to include a tip saturator proximally adjacent to the tip to supply fluid to the tip; at least one flow regulator proximally adjacent to the tip saturator which therefore results in a fluid housing proximal to the flow regulator, as taught by Moore, for the purpose of inhibiting reflux of liquid (paragraph [0093] of Moore). 
In regard to claim 18,
Haber in view of Moore teaches the fluid-delivery device of claim 17 wherein the fluid housing is a disposable fluid cartridge (see figure 3, item 20 of Haber), and wherein the fluid-delivery device further comprises a piercer (end of item 18 used to piece item 22 of Haber and item 50 of Moore) extending proximally from the at least one flow regulators (see figure 1 of Moore and analysis of claim 1 above) to pierce at least a portion of the fluid cartridge to access the fluid contents stored in the fluid cartridge (see figure 2C of Moore and figure 4 of Haber).
In regard to claim 19,
Haber in view of Moore teaches the fluid-delivery device of claim 18 comprising an outer casing (figure 4 and 7, item 2 of Haber) that encloses the tip saturator, the at least one flow regulators, the piercer, and the fluid cartridge (see figure 4 and figure 7 of Haber and analysis of claim 1 above wherein when Haber is modified by Moore to contain the tip saturator and the at least one flow regulator, they would be within item 2 of Haber as item 2 surrounds the components of the fluid delivery system).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haber (U.S. Patent no 4808169) in view of Moore (U.S. PG publication 20100010472) further in view of Purdy (U.S. PG publication 20190038331). 
In regard to claim 2,
[AltContent: textbox (Collar )][AltContent: arrow][AltContent: textbox (Grasping handle)][AltContent: textbox (Distal portion)][AltContent: ][AltContent: arrow][AltContent: connector][AltContent: textbox (Proximal portion)][AltContent: ][AltContent: connector]
    PNG
    media_image1.png
    390
    302
    media_image1.png
    Greyscale

Haber in view of Moore teaches the fluid-delivery system of claim 1 wherein the proximal portion of the adapter further comprises a collar (see figure 6a above of Haber) positioned about at least a portion of the handle (see figure 6a above of Haber).
Haber in view of Moore fails to disclose a collar positioned about at least a portion of the handle such that a pair of openings are formed between the handle and the collar, wherein each opening is configured to receive and encircle a jaw of the grasping instrument to further stabilize and secure the adapter to the grasping instrument.

    PNG
    media_image2.png
    538
    690
    media_image2.png
    Greyscale

Purdy teaches a collar (figure 2, item 262) positioned about at least a portion of the handle (figure 2, item 266) such that a pair of openings (figure 5, item 263 and 264) are formed between the handle and the collar (see figure 2 and figure 5), wherein each opening is configured to receive and encircle a jaw (figure 5, item 213, and 214) of the grasping instrument (figure 5, item 400) to further stabilize and secure the adapter to the grasping instrument (see figure 5; Examiner notes due to the structure and presence of the openings, the adapter is further stabilized and secured to the grasping instrument).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter, handle and collar of Haber in view of Moore to include a collar positioned about at least a portion of the handle such that a pair of openings are formed between the handle and the collar, wherein each opening is configured to receive and encircle a jaw of the grasping instrument to further stabilize and secure the adapter to the grasping instrument, as taught by Purdy, for the purpose of facilitating a secure releasable interlock (paragraph [0058] of Purdy) which also would enable another tool to be coupled (paragraph [0060] of Purdy).
Claims 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Haber (U.S. Patent no 4808169) in view of Moore (U.S. PG publication 20100010472) in view of Purdy (U.S. PG publication 20190038331) further in view of Achan (U.S. PG publication 20120271245).
In regard to claim 3,
Haber in view of Moore in view of Purdy teaches the fluid-delivery system of claim 2.
Haber in view of Moore in view of Purdy fails to disclose wherein the adapter further comprises an adjustment mechanism disposed between the proximal portion and the distal portion to permit the distal portion to move relative to the proximal portion.
[AltContent: ][AltContent: ][AltContent: textbox (Proximal portion)][AltContent: textbox (Distal portion)]
    PNG
    media_image3.png
    765
    372
    media_image3.png
    Greyscale

Achan teaches wherein the adapter (figure 1, item 100; paragraph [0017]: wherein the plunger is connectable to the stopper 100) further comprises an adjustment mechanism (figure 1, item 150 and body of 100 not including the portion of item 100 with the cavity in the proximal end 120 used to attach the plunger to the stopper as disclosed in paragraph [0017]) disposed between the proximal portion (see figure 1 above) and the distal portion (see figure 1 above wherein part of the adjustment mechanism is disclosed between the proximal portion and the distal portion) to permit the distal portion to move relative to the proximal portion (paragraph [0017] and [0019]: stopper 100 is made of a malleable material).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter of Haber in view of Moore in view of Purdy to include item 150 of Achan and to be made of a malleable material which therefore results in wherein the adapter further comprises an adjustment mechanism disposed between the proximal portion and the distal portion to permit the distal portion to move relative to the proximal portion, as taught by Achan, for the purpose of eliminating dead space thereby minimizing the potential for liquid being trapped (paragraph [0019] of Achan).
In regard to claim 4,
Haber in view of Moore in view of Purdy in view of Achan teaches the fluid-delivery system of claim 3 wherein the adjustment mechanism is at least one of a hinge or one or more malleable support structures (malleable support structure; see paragraph [0019] of Achan and analysis of claim 3 above).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Haber (U.S. Patent no 4808169) in view of Moore (U.S. PG publication 20100010472) further in view of Hardman (U.S. Patent no 3700215). 
In regard to claim 5,
Haber in view of Moore teaches the fluid-delivery system of claim 1 wherein the first connection mechanism of the adapter is at least one of: a) a smooth surface for connection with the second connection mechanism; b) threads to form an interlocking connection with the second connection mechanism; c) one or more clips to clip onto the second connection mechanism; or d) a chamber to receive and secure the fluid-delivery device therein (see analysis of claim 1 above wherein the first connection mechanism of the adapter is a smooth surface for connection with the second connection mechanism).
Haber in view of Moore fails to disclose that the smooth surface is for a press-fit connection with the second connection mechanism. 
Hardman teaches the smooth surface (smooth surface of piston 7) is for a press-fit connection with the second connection mechanism (smooth surface of interior of barrel; column 2, line 28-37).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first connection mechanism of the adapter of Haber in view of Moore to include the smooth surface is for a press-fit connection with the second connection mechanism, as taught by Hardman, for the purpose of providing a suitable secure connection to enable movement of the piston (column 2, line 28-37 of Hardman).
In regard to claim 6,
Haber in view of Moore in view of Hardman teaches the fluid-delivery system of claim 5 wherein the second connection mechanism of the fluid-delivery device is at least one of: a) a smooth surface for a press-fit connection with the first connection mechanism; b) threads to form an interlocking connection with the first connection mechanism; c) one or more divots to interconnect with the first connection mechanism; or d) a cylindrical body to be received and secured inside the first connection mechanism (see analysis of claim 1 and 5 above wherein the second connection mechanism of the fluid-delivery device is a smooth surface for a press-fit connection with the first connection mechanism).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haber (U.S. Patent no 4808169) further in view of Purdy (U.S. PG publication 20190038331).
In regard to claim 14,
Haber discloses an adapter (figure 6a, item 26) configured to connect with a grasping instrument see figure 6a-6b and figure 7, item 30) and a fluid-delivery device (figure 3-5, item 2, 20, 18, see figure 3-5), the adapter comprising: 
[AltContent: textbox (Collar)][AltContent: arrow][AltContent: textbox (Grasping handle)][AltContent: textbox (Distal portion)][AltContent: ][AltContent: arrow][AltContent: connector][AltContent: textbox (Proximal portion)][AltContent: ][AltContent: connector]
    PNG
    media_image1.png
    390
    302
    media_image1.png
    Greyscale

a proximal portion (see figure 6a above) having a grasping handle (see grasping handle identified above in figure 6a which is a portion of item 28) and a collar (see figure 6a above) positioned about at least a portion of the handle (see figure 6a above), wherein said handle is configured to be grasped by a grasping instrument (see figure 6a-6b and figure 7, item 30) having a pair of jaws (see figure 6a-6b, item 34); and 
a distal portion (see figure 6a above) distal to the proximal portion (see figure 6a above), wherein the distal portion has a first connection mechanism (smooth surface which engages wall of item 20) configured to connect with a fluid-delivery device (see figure 3-5).
Haber fails to disclose a collar positioned about at least a portion of the handle such that a pair of openings are formed between the handle and the collar, and wherein each of said openings is configured to receive and encircle a jaw of the grasping instrument to further stabilize and secure the adapter to the grasping instrument.


    PNG
    media_image2.png
    538
    690
    media_image2.png
    Greyscale

Purdy teaches a collar (figure 2, item 262) positioned about at least a portion of the handle (figure 2, item 266) such that a pair of openings (figure 5, item 263 and 264) are formed between the handle and the collar (see figure 2 and figure 5), wherein each of said openings is configured to receive and encircle a jaw (figure 5, item 213, and 214) of the grasping instrument (figure 5, item 400) to further stabilize and secure the adapter to the grasping instrument (see figure 5; Examiner notes due to the structure and presence of the openings, the adapter is further stabilized and secured to the grasping instrument).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter, handle and collar of Haber to include a collar positioned about at least a portion of the handle such that a pair of openings are formed between the handle and the collar, and wherein each of said openings is configured to receive and encircle a jaw of the grasping instrument to further stabilize and secure the adapter to the grasping instrument, as taught by Purdy, for the purpose of facilitating a secure releasable interlock (paragraph [0058] of Purdy) which also would enable another tool to be coupled (paragraph [0060] of Purdy).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haber (U.S. Patent no 4808169) in view of Purdy (U.S. PG publication 20190038331) further in view of Achan (U.S. PG publication 20120271245). 
In regard to claim 15,
Haber in view of Purdy teaches the adapter of claim 14.
Haber in view of Purdy fails to disclose wherein the adapter further comprises an adjustment mechanism disposed between the proximal portion and the distal portion to permit the distal portion to move relative to the proximal portion, wherein the adjustment mechanism is at least one of a hinge or one or more malleable support structures. 
[AltContent: ][AltContent: ][AltContent: textbox (Proximal portion)][AltContent: textbox (Distal portion)]
    PNG
    media_image3.png
    765
    372
    media_image3.png
    Greyscale


Achan teaches wherein the adapter (figure 1, item 100; paragraph [0017]: wherein the plunger is connectable to the stopper 100) further comprises an adjustment mechanism (figure 1, item 150 and body of 100 not including the portion of item 100 with the cavity in the proximal end 120 used to attach the plunger to the stopper as disclosed in paragraph [0017]) disposed between the proximal portion (see figure 1 above) and the distal portion (see figure 1 above wherein part of the adjustment mechanism is disclosed between the proximal portion and the distal portion) to permit the distal portion to move relative to the proximal portion (paragraph [0017] and [0019]: stopper 100 is made of a malleable material), wherein the adjustment mechanism is at least one of a hinge or one or more malleable support structures (malleable support structure; see paragraph [0019]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter of Haber in view of Purdy to include item 150 of Achan and to be made of a malleable material which therefore results in wherein the adapter further comprises an adjustment mechanism disposed between the proximal portion and the distal portion to permit the distal portion to move relative to the proximal portion, wherein the adjustment mechanism is at least one of a hinge or one or more malleable support structures, as taught by Achan, for the purpose of eliminating dead space thereby minimizing the potential for liquid being trapped (paragraph [0019] of Achan).
Claims 1, 5-6, 9, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Mazur (U.S. Patent no 5401246) further in view of Hawasheen (U.S. PG publication 20140316336).
In regard to claim 1,
Mazur discloses a fluid-delivery system (see entire system of figure 1) for applying fluid to tissue (column 2, line 45-50; column 9, line 10-15), comprising: 
an adapter (figure 1, item 18) configured to connect with a grasping instrument (figure 1, item 14 and 24 which contains item 30 and 31); and 
a fluid-delivery device (figure 1, item 20 and 22) configured to connect with the adapter (see figure 1) and apply fluid to tissue (column 9, line 10-15);
wherein said adapter comprises: 
[AltContent: textbox (Distal portion)][AltContent: textbox (Proximal portion)][AltContent: ][AltContent: connector][AltContent: ]
    PNG
    media_image4.png
    459
    198
    media_image4.png
    Greyscale


a proximal portion (see figure 5 above) having a grasping handle (formed by end 32) configured to be grasped by a grasping instrument (figure 1, item 14 and 24) having a pair of jaws (figure 1, item 30 and 31); and 
a distal portion (see figure 5 above) distal to the proximal portion (see figure 1), wherein the distal portion has a first connection mechanism (threads 60; see figure 5) to connect with the fluid-delivery device (see figure 1 and 5); and 
wherein said fluid-delivery device comprises:
a tip (tip of item 22) at a distal end of the fluid-delivery device to apply fluid to tissue (column 9, line 10-15); 
a tip saturator (lumen of item 22 not including the tip) proximally adjacent to the tip to supply fluid to the tip (Examiner notes fluid is supplied to the tip via the lumen of item 22); 
a fluid housing (figure 1, item 20), wherein the fluid housing contains fluid appliable to tissue (see figure 1; column 9, line 1-15); and 
a second connection mechanism (threads which mate with threads 60; column 8, line 30-35) proximal to the fluid housing (see figure 5) to connect with the first connection mechanism of the adapter (see figure 5; column 8, line 30-35). 
Mazur fails to disclose at least one flow regulator proximally adjacent to the tip saturator. As a result, Mazur also fails to disclose the fluid housing proximal to the flow regulator.
Hawasheen teaches at least one flow regulator (figure 2, item 62 and 56) proximally adjacent to the tip saturator (lumen of item 30 not including tip), and a fluid housing (figure 2, item 28) proximal to the flow regulator (see position in figure 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mazur to include at least one flow regulator proximally adjacent to the tip saturator, as taught by Hawasheen, therefore resulting in the fluid housing proximal to the flow regulator, for the purpose of inhibiting reuse and spread of disease (paragraph [0002] of Hawasheen).
In regard to claim 5,
Mazur in view of Hawasheen teaches the fluid-delivery system of claim 1 wherein the first connection mechanism of the adapter is at least one of: a) a smooth surface for a press-fit connection with the second connection mechanism; b) threads to form an interlocking connection with the second connection mechanism; c) one or more clips to clip onto the second connection mechanism; or d) a chamber to receive and secure the fluid-delivery device therein (threads 60 of Mazur to form an interlocking connection with the second connection mechanism; column 8, line 30-35 of Mazur).
In regard to claim 6,
Mazur in view of Hawasheen teaches the fluid-delivery system of claim 5 wherein the second connection mechanism of the fluid-delivery device is at least one of: a) a smooth surface for a press-fit connection with the first connection mechanism; b) threads to form an interlocking connection with the first connection mechanism; c) one or more divots to interconnect with the first connection mechanism; or d) a cylindrical body to be received and secured inside the first connection mechanism (threads which mate with threads 60 of Mazur to form an interlocking connection with the first connection mechanism; column 8, line 30-35 of Mazur).
In regard to claim 9,
Mazur in view of Hawasheen teaches the fluid-delivery system of claim 5 wherein the first connection mechanism of the adapter is a chamber configured to receive the fluid-delivery device therein (see figure 5 of Mazur), said chamber having an inner proximal end surface that makes contact with a proximal end surface of the fluid-delivery device (see figure 5 of Mazur) when the fluid-delivery device is placed inside the chamber (see figure 5 of Mazur) such that when a pressure is applied against the tip of the fluid-delivery device (fluid pressure applied via plunger of Mazur), fluid contents inside the fluid housing are expelled therefrom (column 9, line 10-15 of Mazur).
In regard to claim 17,
Mazur discloses a fluid-delivery device (figure 1, item 20 and 22) configured to connect with an adapter (figure 1, item 18) that connects with a grasping instrument (figure 1, item 14 and 24 which contains item 30 and 31), said fluid-delivery device comprising: 
a tip (tip of item 22) at a distal end of the fluid-delivery device to apply fluid to tissue (column 9, line 10-15); 
a tip saturator (lumen of item 22 not including the tip) proximally adjacent to the tip to supply fluid to the tip (Examiner notes fluid is supplied to the tip via the lumen of item 22); 
a fluid housing (figure 1, item 20), wherein the fluid housing contains fluid appliable to tissue (see figure 1; column 9, line 1-15); and 
a connection mechanism (threads which mate with threads 60; column 8, line 30-35) proximal to the fluid housing (see figure 5) to connect with an adapter (figure 1, item 18) that connects with a grasping instrument (figure 1, item 14 and 24 which contains item 30 and 31).
Mazur fails to disclose at least one flow regulator proximally adjacent to the tip saturator. As a result, Mazur also fails to disclose the fluid housing proximal to the flow regulator.
Hawasheen teaches at least one flow regulator (figure 2, item 62 and 56) proximally adjacent to the tip saturator (lumen of item 30 not including tip), and a fluid housing (figure 2, item 28) proximal to the flow regulator (see position in figure 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mazur to include at least one flow regulator proximally adjacent to the tip saturator, as taught by Hawasheen, therefore resulting in the fluid housing proximal to the flow regulator, for the purpose of inhibiting reuse and spread of disease (paragraph [0002] of Hawasheen).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mazur (U.S. Patent no 5401246) in view of Hawasheen (U.S. PG publication 20140316336) further in view of Butlin (U.S. PG publication 20130338631).
In regard to claim 10,
Mazur in view of Hawasheen teaches the fluid-delivery system of claim 1.
Mazur in view of Hawasheen fails to disclose wherein the tip of the fluid-delivery device is a brush tip.
Butlin teaches wherein the tip of the fluid-delivery device is a brush tip (paragraph [0040] wherein a brush tip or a needle is disclosed as being able to be used).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mazur in view of Hawasheen to substitute the needle of Mazur in view of Hawasheen for a brush tip, as taught by Butlin, because the substitution is a simple substitution that would yield the same predictable result of enabling dispensing (paragraph [0040] of Butlin). Furthermore Mazur discloses modifications can be made (see column 24, line 22-27 of Mazur).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783